Citation Nr: 1624264	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  03-36 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a psychiatric disability to include major depression and memory problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.

The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ) in April 2006, and a transcript of that hearing is of record.  The Board remanded the case in July 2006 and in January 2009 for further development of the claims.  In a July 2010 decision, the Board denied service connection for arthritis of the neck and back and denied service connection for a disability manifested by memory problems.

The Veteran appealed the July 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 memorandum decision, the Court vacated the July 2010 Board decision as to these denials of service connection, and remanded the matters to the Board for further adjudication consistent with the Court's decision.   

In October 2012, the Board remanded the case for development consistent with the Court's January 2012 memorandum decision.  The Board directed the RO to request that the Veteran provide any further information regarding outstanding records that might be useful to locate documents in support of his claims.  The Board then directed the RO to obtain the Veteran's complete service personnel records, including any document serving as orders for a temporary duty assignment in England (United Kingdom) from August 3, 1969 to October 22, 1969, further identified as Travel Orders TA-2090 24 July 1969 HQ 464 CSGP, 779th TAC ALFT SQ POPE AFB NC, as well as documents of unit assignments, travel vouchers, and performance appraisals.  The Board directed that if any such records were unavailable, the RO should issue a memorandum of unavailability and notify the Veteran accordingly.  The Board also directed the RO to readjudicate the appeal upon completion of all remand directives. 

The record reflects that the agency of original jurisdiction (AOJ) sent the Veteran letters in October 2012 and August 2013 requesting that he provide any available information and/or any outstanding records that might be useful to locate documents in support of his claims.  The Veteran provided an additional statement in support of his claim in October 2013, and in March 2015 he submitted a document titled "38 U.S.C. §  5103 Notice Response" in which he confirmed that he had no further information or evidence to give VA in support of his claim.  

Meanwhile, in October 2012, the AOJ requested the Veteran's entire service personnel file, and the response received later that month included additional relevant service records not previously considered, as noted by a February 2013 rating deferral.  Those records contained a copy of the Veteran's travel voucher for a temporary duty assignment in England, but did not contain the actual travel orders themselves, previously identified by the Veteran as Travel Orders TA-2090 24 July 1969 HQ 464 CSGP, 779th TAC ALFT SQ POPE AFB NC.  The AOJ never issued a formal finding as to the unavailability of these temporary duty assignment orders, and never notified the Veteran of their unavailability.  

While the record contains multiple rating deferrals dated since the October 2012 Board remand, the AOJ never readjudicated the appeal and never addressed the additional evidence and records associated with the claims file after the October 2012 remand. 

Accordingly, the Board remanded the case again in March 2015, as that there had not been substantial compliance with all of the Board's October 2012 remand directives.  The March 2015 remand also directed that addendum medical opinions be obtained with regards to the Veteran's neck, back, and mental health disabilities.  Subsequent to the March 2015 remand, a December 2015 rating decision granted the Veteran's claim for service connection for lumbar spine arthritis.  As such, the lumbar spine disability is no longer before the Board.

Relevant to the Veteran's mental health claim, while such has been previously characterized as a disability manifested by memory loss, in light of the other psychiatric diagnosis of record, the Board has recharacterized the issue as shown on the title page to encompass all currently diagnosed acquired psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of the claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim).

Finally, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not establish that the Veteran's current cervical spine disability had its onset in or is related to the Veteran's active service.

2.  The competent and credible evidence of record does not establish that the Veteran's current psychiatric disability, to include major depression and memory problems, had its onset in or is related to the Veteran's active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a psychiatric disability, to include major depression and memory problems have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b)  (2015).  Collectively, March 2002, July 2002, and July 2006 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  All available service treatment and personnel records have been obtained.  Post-service private treatment records and VA treatment records have also been obtained.  The Veteran was provided VA medical examinations in November 2006, June 2008, and June 2015.  The Board finds that the examinations, along with the December 2015 addendum medical opinion, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's relevant medical history and his lay contentions.  Furthermore, the VA examiners reviewed the Veteran's claims file and provided reasoned rationales for their opinions.  Thus, VA's duty to assist has been met.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ asked specific questions directed at identifying whether service connection for cervical and psychiatric disabilities was warranted.  Further, the VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file.  The matters were remanded several times in order to obtain outstanding records, examinations, and addendum opinions.  Subsequent to the January 2012 memorandum opinion from the Court, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Further, at no time have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also finds that there was substantial compliance with the most recent March 2015 Board remand directives.  Specifically as directed, the AOJ sent an August 2015 letter to the Veteran requesting that he provide VA with a copy of the documents used to identify the Travel Orders that he wanted VA to obtain.  No response from the Veteran was received.  Further, additional VA examinations and opinions were obtained.  The matters were readjudicated in a January 2016 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the most recent March 2015 Board remand directives, and no further remand is necessary.  See Stegall, 11 Vet. App. 268   (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Therefore, the Board concludes that VA's duties to notify and assist the Veteran have been fulfilled with respect to the issues remaining on appeal.


II.  Analysis

The Veteran contends that his cervical spine and psychiatric disabilities are a result of his military service and warrants service connection.  Indeed, the Veteran states that he injured his cervical spine either in an in-service motor vehicle accident or during an in-service assault; and he experiences memory loss since his in-service assault.  At the outset, the evidence reasonably shows the Veteran was involved in a motor vehicle accident while on active duty.  An April 1971 letter from the Veteran requested an early discharge as a result of financial hardship in which he provided details as to his motor vehicle accident from September 1970 that resulted in his car being totaled.  Further, while there is no in-service documentation of an assault, the Board finds the Veteran is competent to report events within the realm of his personal experience.  As such, he is competent to state that he experienced an in-service assault.  Notably, the Veteran's low back disability has been service-connected based on the in-service assault and motor vehicle accident.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 C.F.R. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

Cervical spine disability

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of any neck condition or injury.  On separation examination in April 1971, the Veteran reported a history of swollen or painful joints; however, the examiner noted that such was related to frostbite of the hands.  Notably, the Veteran did deny back trouble of any kind and clinical evaluation of the neck was normal. 

Post service treatment records include an April 2001 VA outpatient clinical report that reflects a three month history of worsening neck pain that the Veteran attributed to exertion and lifting of his grandchildren.

During a June 2008 VA examination, the Veteran reported that his neck pain started after he was assaulted by another soldier and that such was exacerbated by an in-service motor vehicle accident.  Physical examination was essentially unremarkable, and imaging studies showed a normal cervical spine series for the Veteran's age.  The diagnosis was limited range of motion of neck with no pathologic diagnosis.
During an April 2015 VA examination, the Veteran reiterated that his neck pain began soon after he was assaulted by another service member in the fall of 1968 or winter of 1969.  He indicated that he did not seek treatment at the time.  He also reported that his neck pain and stiffness worsened after the in-service motor vehicle accident.  Physical examination revealed some limited range of motion that included pain.  The examiner diagnosed cervical strain that first manifested in April 2001.  X-ray showed normal cervical spine without degenerative changes.  The examiner found that the Veteran's current cervical strain was less likely than not related to his military service.  He reasoned that two sets of cervical spine X-rays (1975 and 2015) obtained showed normal cervical spine without degenerative changes and there was no cervical arthritis supported by any films.

As noted, the Veteran attributes his cervical spine disability, contended to be arthritis, to his military service.  Treatment records reflect a diagnosis of cervical strain.  As a preliminary matter, the Board notes that arthritis is one of the chronic diseases listed under 38 C.F.R. § 3.309 and thus is eligible for consideration of service connection on a presumptive basis.  The Board notes, however, the criteria for presumptive service connection are not met in this case, because there is no indication that arthritis was diagnosed in service or was manifested to a compensable degree within one year of separation from service, or is currently shown.  Indeed, the X-ray evidence of record shows normal cervical spine without degenerative changes.

As the criteria for presumptive service connection are not met, the Board turns to the question of whether service connection is warranted on a direct basis for the Veteran's cervical disability. 

After considering the totality of the evidence of record, the Board finds that service connection for cervical spine disability is not warranted as there is no competent, probative evidence linking any such disorder to service.  While it may be reasonable to find that there was an in-service assault and a motor vehicle accident, there is no finding of a neck disability stemming from such events.  Importantly, the April 2015 VA examiner clearly found that the Veteran did not have a chronic cervical spine disability, namely arthritis, and the current cervical strain that first manifested in April 2001 was not related to service; and offered a detailed rationale for this finding.  Given that the claims file was reviewed by the examiner and the opinion sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the April 2015 examination and opinion to be sufficient and of high probative value.  Significantly, there is no medical evidence of record to refute this opinion. 

Further, the first post-service evidence of a cervical spine disorder related to service is when the Veteran filed his claim in June 2002, approximately 31 years after the Veteran's discharge from service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000). 

Again, the Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As previously discussed, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  The Board notes, however, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra.

Moreover, the Board finds the Veteran's current assertions of continuing neck symptomatology since service are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, while the Veteran is competent to report as to experiencing neck pain since service, the Board finds that such statements are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest. 

Importantly, while the service treatment records show several notations with regards to the Veteran's lumbar spine complaints, the records are silent with respect to any complaints related to his neck.  Moreover, the Veteran's April 1971 service separation examination revealed no neck abnormalities; and the Veteran offered no neck complaints.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702   (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, contemporaneous to service, to be more probative than his statements made approximately 31 years after his service discharge and in connection with his claim for VA benefits. 

Again, the first post-service evidence of neck complaints is April 2001 when the Veteran was seen for such complaints, to which he attributed it to exertion and lifting his grandchildren.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has suffered from neck pain since service are inconsistent with the contemporaneous evidence.  The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of documentation of a neck disability in the service treatment records, no complaints from the Veteran relevant to a neck disability upon service separation examination in April 1971 and the fact that his post-service treatment records are silent for any complaints referable to neck complaints until April 2001 to be persuasive evidence against his claim.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a cervical spine disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric disability

The Veteran's service treatment records, including the Veteran's April 1971 separation examination, are negative for complaints, diagnoses, or treatment for a psychiatric disorder.  The separation examination reflects no psychiatric abnormalities on clinical evaluation.  In an accompanying report of medical history completed by the Veteran in April 1971, he reported frequent or terrifying nightmares; however, he denied experiencing nervous trouble, depression or excessive worry.  Notably, the examiner indicated that the Veteran claimed infrequent nightmares and indicated that such was non-disabling.

Included in the Veteran's service personnel records were three performance reports that indicated a steady, slight decline in performance during the course of the Veteran's active service.  The performance report covering the period from November 1969 to May 1970 in particular included a recommendation that the Veteran attend a course on "memory-improvement" as the Veteran was found to be "seriously deficient" in this area.

The post service record includes clinical reports dated in March 1976 reflecting treatment for a "blackout" with "questionable difficulty with memory."  At that time, the Veteran reported such problems with memory that he did not think he could go to school.  Depression was shown on a report from a visit to a VA mental hygiene clinic in March 2001.  

At the April 2006 hearing before the undersigned, the Veteran testified that he was "beaten up" during service in later 1969 or early 1970 and that he has memory problems as a result of these attacks.  He contended that he did not seek treatment after this assault during service due to embarrassment.
As requested in the July 2006 Board remand that followed this hearing, the Veteran was afforded a VA psychiatric examination in November 2006 to determine if he had disability manifested by memory problems due to service.  This examination was documented to have been preceded by a review of the claims file, and following this review and examination of the Veteran, the diagnosis was undifferentiated somatoform disorder, with the examiner concluding that it was "not as least as likely as not that the Veteran's military experience is a significant contributor to his present mental disorder."  

In providing rationale for the above conclusion, the examiner in November 2006 pointed to evidence of coping problems prior to military service and said that it was "difficult" to link the alleged in-service attack to current problems with anxiety "without more documentation."  In this regard, the examiner noted that while the Veteran asserted that he was disciplined by his commanding officers after suffering from memory problems due to being physically attacked, the service personnel records did not reflect this fact, and instead documented "very good" performance evaluations and indicated that the Veteran expressed a desire to leave the service due to financial problems (review of the service personnel records are consistent with this summary).  The examiner noted also that the service personnel records did not substantiate the attack described by the Veteran and that the service treatment reports did not reflect memory problems, even when specifically asked on his medical history form presented to him at service separation whether he had suffered from memory problems.  Finally, the examiner pointed to the Veteran's complaint of memory problems following blackouts after service in March 1976, with no history at that time reported by the Veteran of experiencing memory problems during service.  

In an April 2013 VA medical opinion, the provider indicated that the Veteran's mental health disability was not related to service; however, the Board found such opinion was flawed because the examiner did not have the personnel records to review, and she provided only minimal explanation.  As such, the Board found that an addendum opinion was necessary.  See March 2015 remand.

During April 2015 VA examination, the Veteran reiterated his contentions with regard to his mental health disability.  The examiner diagnosed major depression disorder and found that the Veteran's psychiatric disorder, to include any memory problems was not due to his military service as the cognitive problems which were noted to be mild were attributed to a post-service heat stroke.  

Further, a more comprehensive review was obtained in December 2015.  The examiner addressed the performance report that suggested the Veteran should be recommended for a memory-improvement course as he was found to be "seriously deficient" in such area.  The examiner, however, noted that a subsequent evaluation endorsed the Veteran's promotion and outstanding skills related to his military occupational specialty.  The examiner opined that based on all the collective evidence, the clinical findings of any chronic psychiatric disability manifested after separation and following the presumptive period, therefore it was less likely than not that the Veteran's claimed mental health condition, to include depression and/or memory loss was related to, caused by and/or aggravated by military service.

Although the Veteran has a current diagnosis of major depressive disorder, and memory problems, the evidence shows that these disorders are related to events that occurred post-service, and not during his military service.  First, there are no chronic psychiatric symptoms or disorders shown in service.  The Veteran's service treatment records are silent as to any complaint of, or treatment for, mental health, and no chronic psychiatric disorder was noted on the Veteran's separation examination.  Second, the post service record dated in March 1976 reflecting treatment for a "blackout" with "questionable difficulty with memory" (which is highly probative as it was generated contemporaneously with the Veteran's first treatment in 1976) directly state that the Veteran's condition was developed following a black out and at that time, the Veteran reported such problems with memory that he did not think he could go to school.  

Third, the requirement of a nexus between the current psychiatric disorder and service is not supported by any of the VA examination reports of record.  The November 2006 VA examiner diagnosed a psychiatric disability, however, the opinion was not based on all of the evidence of record.  The April 2015 and December 2015 VA examiners diagnosed major depressive disorder and mild memory loss, and opined that the conditions were not related to service, reasoning that the collective evidence fails to show a chronic psychiatric disorder of service origin.  The examiner noted that the depression first manifested in 1976, five years after discharge from active duty.

The Board finds that the April 2015 and December 2015 VA medical opinions probative, as they were predicated upon a review of the Veteran's claims file and contains clear conclusions connected to supporting data by reasoned medical explanations.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008). 

Again, while the Veteran is competent to report the symptoms of his psychiatric condition and has asserted that his current symptoms are related to service, he does not have the required medical expertise to link his disability to service.  The Board affords the April 2015 and December 2015 VA medical opinions much probative weight, since its authors are medical professionals who took into consideration the complete record and provided a reasoned medical explanation for their conclusions. 

As there is no contrary medical opinion or consistent record of symptomatology that may be traced back to service, the preponderance of the evidence is against a finding that the Veteran's current psychiatric disorder is related to his military service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.






ORDER

Service connection for a cervical spine disability is denied.

Service connection for a psychiatric disability to include major depression and memory problems is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


